     Case 1:19-cr-00096-PLM ECF No. 7 filed 04/25/19 PageID.17 Page 1 of 3

                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


UNITED STATES OF AMERICA                                 Case No. 1:19-cr-96
                         Plaintiff,
v.                                                       Hon. Paul L. Maloney

EDWARD PEREZ RIOS                                        GOVERNMENT'S
                         Defendant(s).                   INITIAL PRETRIAL CONFERENCE
                                                         SUMMARY STATEMENT

I.    DISCOVERY
      A.    Statements of Defendant

            1.      Oral Statements (Rule 16(a)(1)(A))
                  There are no written records of oral statements or other oral statements as
                  defined in Rule 16(a)(1)(A).
                  There are the following written records of oral statements:




                    The substance of which
                         has been disclosed to defense counsel.
                         will be disclosed to defense counsel by                                .

            2.      Written or Recorded Statements (Rule 16(a)(1)(B))
                  There are no written or recorded statements or grand jury testimony of
                  defendant.
                  There are the following written or recorded statements or grand jury
                  testimony:




                    All written or recorded statements
                         have been disclosed to defense counsel.
                         will be disclosed to defense counsel by                                .
Case 1:19-cr-00096-PLM ECF No. 7 filed 04/25/19 PageID.18 Page 2 of 3

B.    Defendant's Prior Record (Rule 16(a)(1)(D))

      The Government has made due inquiry and is not aware of any prior criminal record.
      The Government has disclosed defendant's prior criminal history.
      The Government is now making inquiry into defendant's prior criminal history. The
      results will be disclosed to defense counsel upon receipt.

C.    Documents and Tangible Objects (Rule 16(a)(1)(E))
      The Government has no documents, tangible objects, or physical evidence required
      to be disclosed.
      The Government has the following documents, tangible objects, and physical
      evidence:
           Drug Paraphernalia        Drug Records              Inventory (attached)
           Controlled Substances:
           Records:
           Firearms:
           Other:      iPhone, iMac, and other electronics seized from him and his home

      The Government voluntarily notifies the defendant of the following search warrants
      issued and the warrant returns:
           State
           Federal:
            Case No.                         Re:
            Case No.                         Re:
            Case No.                         Re:
      They have been made available for inspection and copying by defense counsel.
      Defense counsel should make arrangements with:
           To review evidence containing child pornography, contact AUSA Sanford


D.    Reports of Examinations and Tests (Rule 16(a)(1)(F))
     The Government has no reports of examinations or tests required to be disclosed by
     Rule 16.
     The Government has or expects to have reports of the following examinations and
     tests:
           Drug Analysis                  Handwriting                    Fingerprints
           DNA                            Firearms/Nexus                 Gun Operability
           Computer Forensics             Other:

E.    Reciprocal Discovery

      The Government seeks reciprocal discovery.
       Case 1:19-cr-00096-PLM ECF No. 7 filed 04/25/19 PageID.19 Page 3 of 3

       F.      Notice Under FRE 404(b)

               The Government does not presently intend to introduce 404(b) evidence.
               The Government does presently intend to introduce the following 404(b) evidence:
                The government intends to introduce the conduct to which the defendant
                pleaded guilty in 2015. The defendant previously possessed child pornography,
                which is relevant to intent, identity, and absence of mistake in this matter. The
                reports from the previous incident have been provided to defense counsel.

             The Government will provide pretrial notice of 404(b) evidence by                                .

       G.      Other Discovery Matters




II.    TRIAL
       A.    The Government requests a            jury        non-jury trial.
       B.    The length of trial excluding jury selection is estimated at          1 day            .


III.   MISCELLANEOUS
       The parties acknowledge that if the case is appropriate for expedited resolution, a joint
       motion for expedited sentencing shall be filed within 14 days of arraignment.

            The Government is unaware at this time of any known conflict with defendant's
            representation by counsel. The United States will immediately advise counsel if any
            such conflict becomes known.
            The Government is aware of the following potential conflicts:




            Government's plea negotiation policy:
            No concessions within two weeks of trial.




Date            April 25, 2019                                   Alexis M. Sanford
                                                Counsel for the United States

                                                                                                    (Rev. 03/01/2019)
